DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 July 2022.  In view of this communication and the amendment concurrently filed: claims 1-15 were previously pending; claim 16 was added by the amendment; and thus, claims 1-16 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 12 July 2022, have been fully considered and are persuasive.
The Applicant’s first argument (pages 7-8 of the Remarks) states that claim 5 has been amended as discussed in the interview held on 01 June 2022, to recite details of the transport unit’s rotation from a first orientation to a second orientation.  These features are not disclosed by the prior art and, as such, the previous grounds of rejection have been withdrawn.
The Applicant’s second argument (pages 7-8 of the Remarks) states that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 1, the prior art does not disclose the recited test distances and shows differences between the claimed first and second values and those disclosed by the prior art.  This argument is persuasive and the previous grounds of rejection have been withdrawn.
The Applicant’s third argument (pages 7-8 of the Remarks) states that claim 11 has been amended to overcome the previous ground of rejection under 35 U.S.C. 112(b).  As the indefinite limitation has been removed, this argument is persuasive and the previous grounds of rejection have been withdrawn.  Since all previous grounds of rejection have been withdrawn, the Applicant’s remaining arguments are moot.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a transport unit for a long stator linear motor, the transport unit comprising: 
a first guide side, which is positioned laterally with respect to a longitudinal direction and on which a first guide group is arranged, 
a second guide side, which is positioned laterally with respect to the longitudinal direction and on which a second guide group is arranged, the second guide group being opposite the first guide side and the second guide group being configured so as to be equivalent to the first guide group in terms of guidance, 
a first magnet side, which is positioned laterally with respect to the longitudinal direction and faces outwards, and which extends in the longitudinal direction over a first longitudinal extent from a first start to a first end, 
a second magnet side, which is positioned laterally with respect to the longitudinal direction and faces outwards, and which extends in the longitudinal direction over a second longitudinal extent from a second start to a second end, the first magnet side being opposite the second magnet side and the center of the first longitudinal extent and the center of the second longitudinal extent being opposite one another, 
wherein the transport unit has: 
on the first magnet side at a first test distance starting from the center of the first longitudinal extent in the direction of the first end, a magnetic variable having a first value, and has, on the first magnet side at the first test distance starting from the center of the first longitudinal extent in the direction of the first start, a magnetic variable having a second value which corresponds to the first value; 
on the second magnet side at a second test distance starting from the center of the second longitudinal extent in the direction of the second end, a magnetic variable having a third value; and 
on the second magnet side at the second test distance starting from the center of the second longitudinal extent in the direction of the second start, a magnetic variable having a fourth value that corresponds to the third value, the first and second values differing from the third and fourth values.
Regarding claim 5, and all claims dependent thereon, the prior art does not disclose, inter alia, a transport unit for a long stator linear motor, the transport unit comprising: 
a first guide side which is positioned laterally with respect to a longitudinal direction and on which a first guide group, which is symmetrical in terms of guidance, is arranged and 
a first magnet side which is positioned laterally with respect to the longitudinal direction and which extends in the longitudinal direction over a first longitudinal extent from a first start to a first end, 
wherein the transport unit has: 
on the first magnet side at a first test distance starting from the center of the first longitudinal extent in the direction of the first end, a magnetic variable having a first value; and 
on the first magnet side at the first test distance starting from the center of the first longitudinal extent in the direction of the first start, a magnetic variable having a second value, which differs from the first value, 
wherein the transport unit is rotatable about an axis normal to a plane of the first magnet side from a first orientation to a second orientation, and 
wherein an orientation of the transport unit is determinable from a location of the magnetic variable having the first value.
The prior art does not disclose the specific recited test distances and differing magnetic values as recited in the independent claims.  Nor does the prior art recite the transport unit being rotatable or its orientation being determinable from the magnetic variable.  Thus, the prior art neither anticipates nor renders obvious the inventions recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834